ClaeKSON, J.,
concurring in the main opinion: I agree that a ditch two feet wide and three and a half feet deep, with a large sewer pipe at the bottom, and at the very edge of a porch on which children are accustomed to play is both “obviously” and “inherently” dangerous; and both because of its character and its location comes within the sound policy of the law which requires even the employer of an independent contractor to see to it that due care is observed and proper precautions taken to prevent injury — as a nondelegable duty. The contract between defendant and Oliver expressly called for the making of this excavation, and the contract in pursuance of it between the defendant and Elliott requires it. Elliott certainly was not expected to burrow underground to lay the sewer pipe. Rockingham Homes, Inc., knew in advance what had to be done, inspected it at different times during construction. The work was done within a few yards of the defendant’s main office, and its manager walked by it every day. Whatever danger existed was in the work itself and not in any unusual way it was performed. The contractor could only have avoided the injury by taking certain precautions which it was not only his duty to take, but the duty of the defendant Rocking-ham Homes, Inc., to see taken.
The propriety of basing the rule on a definite working principle rather than leaving it to the court on an arbitrary appraisal of the degree of danger involved became apparent long ago, and that principle is exemplified in the texts and authorities cited in the opinion. It takes no extra or unusual risk, peril, or hazard to constitute danger. Danger is defined in Century, Webster, as “exposure to harm or injury.” This is sufficient to raise the duty. And was there danger? I am not swerved in my thinking by any sympathy for this child, the unfortunate victim of this harmless excavation. But the occurrence itself, and its manner — plunging head-first into an open ditch and fracturing her skull upon its cast-iron bottom — is the most eloquent testimony of intrinsic danger. And it is legitimate evidence. Surely it should not require a similar sacrifice of a dozen children to prove it so.
I think the law applicable to this case is aptly expressed in the authorities cited in the main opinion, in which I concur.